DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed July 24, 2019. Claims 1-16 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receive movement data; acquire movement data on a non-support movable body; store and record therein the movement data 
The limitations of claim 1 of receive movement data; acquire movement data on a non-support movable body; store and record therein the movement data acquired; detect passing of a movable body; manage the movement data on the non-support movable body recorded in the memory; invalidate or delete the movement data, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “monitoring apparatus” and “a memory”, nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, these limitations cover a human standing on the street, identifying moving bodies in their mind and determining their direction of travel. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the 
Claims 2-4, 9-14 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 5, 15, 16 contain similar limitations so they are rejected for similar reasons.
Claims 6-8 depend from claims 5 and therefore include the same limitations as claim 5, so they are rejected for the same reasons. 

CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movable body monitoring apparatus configured to receive movement data ”, “an acquiring unit configured to acquire movement data”, “a detector configured to detect passing of a movable body”, “a non-support managing unit configured to manage the movement data”, “determining unit configured to compare”, “a vehicle control apparatus configured to control a vehicle” in claims 1-16. (The examiner notes that the corresponding structure for the movable body monitoring apparatus configured to receive movement data (34), a non-support managing unit configured to manage the movement data (33), and a vehicle control apparatus configured to control a vehicle seems to be the ECU (20) in fig 4. However, the specification is not explicitly clear about the corresponding structure of an acquiring unit configured to acquire movement data, a detector configured to detect passing of a movable body, and the determining unit configured to compare).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the acquiring unit, detector, and the determining unit, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

10.	Claim 1 recites “an acquiring unit configured to acquire movement data, a detector configured to detect passing of a movable body and the determining unit configured to compare”. There is no description in the original specification filed 24 July 2019 of how these how the above units operate and what they are, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a). 
Claims 2-4, 9-14 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 5, 15, 16 contain similar limitations so they are rejected for similar reasons.
Claims 6-8 depend from claims 5 and therefore include the same limitations as claim 5, so they are rejected for the same reasons. 

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



12.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites “an acquiring unit configured to acquire movement data, a detector configured to detect passing of a movable body and the determining unit configured to compare”. It is unclear how these units operate and what they are. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely how these units operate and what they are. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
Claims 2-4, 9-14 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 5, 15, 16 contain similar limitations so they are rejected for similar reasons.
Claims 6-8 depend from claims 5 and therefore include the same limitations as claim 5, so they are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	Claims 1-16 are rejected under 35 U.S.C 103 as being unpatentable over Buckel et al, US 2014/0132425, in view of Park et al. US 2017/0101056, hereinafter referred to as Buckel and Park, respectively.

Regarding claim 1, Buckel discloses a movable body monitoring apparatus configured to receive movement data related to movements of a movable body (See at least ¶ 4, “Various disclosed embodiments include methods, systems, and devices for monitoring roadway traffic”), the movable body monitoring apparatus comprising: 
an acquiring unit configured to acquire movement data on a non-support movable body incapable of transmitting and receiving movement data to and from a host vehicle (See at least ¶ 19, “FIG. 1 depicts a simplified block diagram of a wireless device 100 such as an onboard equipment system in accordance with disclosed embodiments. In this diagram, processor 104 is connected between audio system 102 and transceiver 106, such that the processor 104 processes audio signals to and from audio system 102, and can transmit corresponding signals using transceiver 106 and antenna 108. In particular, processor 104, transceiver 106, and antenna 108 can be implemented using a Bluetooth®-compliant or other wireless device,”), (The examiner notes that the use of video, cameras, radars, etc., to detect pedestrians or other vehicle incapable of transmitting movement data is conventional and well known in the art ), (The examiner notes that the acquiring unit is equivalent to the system of fig 1 where the processor 104 acts as the ECU), from a support movable body capable of transmitting and receiving the movement data to and from the host vehicle (See at least ¶ 14, “Other vehicle data can be collected using vehicle detectors such as loop detectors, radar, video detectors, etc. to detect and collect information about vehicles in real-time”), (The examiner notes that the use of video, cameras, radars, etc., to detect pedestrians or other vehicle incapable of transmitting movement data is conventional and well known in the art ); 
a memory configured to store and record therein the movement data acquired by the acquiring unit (See at least ¶ 20, “The processor 104, and other components, can be connected to read and write to a storage such as volatile and non-volatile memory, magnetic, optical, or solid-state media, or other storage devices”); 
a detector configured to detect passing of a movable body from the host vehicle (See at least ¶ 4, “The method includes detecting at least one vehicle by the control system using a vehicle detection device and associating the response data with the detected vehicle”); and 
wherein the non-support managing unit is configured to, when it is determined that the non-support movable body the movement data on which has been recorded in the memory has passed by on a basis of detection data by the detection of the detector, invalidate or delete the movement data on the non-support movable body from the memory on a movable-body by movable-body basis (See at least ¶ 54, “Associating this data with vehicle detection data enables the system to discard pedestrians and parked/stopped vehicles from the sample data”), (See at least ¶ 73, “Using techniques as described herein, OBE data can be excluded in order to compile data related to non-vehicle travel and movement, such as the number or percentage of pedestrians that cross the intersection at specific points and in specific directions.  In some embodiments, percentage values of movements can be determined without vehicle detection devices, just using the Bluetooth® or other wireless data. Pedestrians can be removed from the sample because they move too slowly. Multiple devices on one vehicle could be ruled out by monitoring the signal strength profile over time of each device on-board and determining that they are just too close together to be on separate vehicles. Further, in some embodiments, specific counts for each movement can be determined using wireless detection in combination with vehicle detectors, even where finding movement percentages is performed using just the wireless detection. Using the vehicle detector data can further enhance the quality of the data gathered by the wireless system”), (The examiner notes that known vehicles detecting system can only detect movable bodies within a certain distance from the vehicle so if a movable body is outside the detection distance, the system will no longer detect that moveable body, thus that data will not be included as part of the detection process. Parker below also teaches this limitation. Therefore it would be inherent to remove movement data that is no longer detected).
Buckel fails to explicitly disclose a non-support managing unit configured to manage the movement data on the non-support movable body recorded in the memory.
However, Park teaches a non-support managing unit configured to manage the movement data on the non-support movable body recorded in the memory (See at least ¶ 119, “The controller 170 may control the overall operation of each unit inside the vehicle surround monitoring device 100. The controller 170 may be referred to as an Electronic Control Unit (ECU).”), (See at least ¶ 194, “the vehicle surround monitoring device 100 may detect moving objects in the vicinity of the vehicle surround monitoring device 100. Here, the expression "the moving objects in the vicinity of the vehicle surround monitoring device 100" may mean moving objects located within a predetermined distance from the vehicle surround monitoring device”), (See at least fig 1,  item 110, ¶ 65, “The communication unit 110 may include one or more modules to enable the wireless communication between the vehicle surround monitoring device 100 and an external appliance…the communication unit 110 may include one or more modules to connect the vehicle surround monitoring device 100 to one or more networks”), (The non-support managing unit is equivalent to the communication unit in the ECU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable body monitoring apparatus of Buckel and include a non-support managing unit configured to manage the movement data on 

Regarding claim 2, Buckel discloses the movable body monitoring apparatus according to claim 1, further comprising: 
a transmitter configured to transmit the detection data to the support movable body (See at least ¶ 19, “FIG. 1 depicts a simplified block diagram of a wireless device 100 such as an onboard equipment system in accordance with disclosed embodiments. In this diagram, processor 104 is connected between audio system 102 and transceiver 106, such that the processor 104 processes audio signals to and from audio system 102, and can transmit corresponding signals using transceiver 106 and antenna 108. In particular, processor 104, transceiver 106, and antenna 108 can be implemented using a Bluetooth®-compliant or other wireless device,”), 
wherein the non-support managing unit is configured to, when it is determined in the support movable body that the non-support movable body the movement data on which has been recorded in the memory has passed by on the basis of the detection data, invalidate or delete the movement data on the non-support movable body from the memory on the movable-body by movable-body basis (See at least ¶ 54, “Associating this data with vehicle detection data enables the system to discard pedestrians and parked/stopped vehicles from the sample data”), (See at least ¶ 73, “Using techniques as described herein, OBE data can be excluded in order to compile data related to non-vehicle travel and movement, such as the number or percentage of pedestrians that cross the intersection at specific points and in specific directions.  In some embodiments, percentage values of movements can be determined without vehicle detection devices, just using the Bluetooth® or other wireless data. Pedestrians can be removed from the sample because they move too slowly. Multiple devices on one vehicle could be ruled out by monitoring the signal strength profile over time of each device on-board and determining that they are just too close together to be on separate vehicles. Further, in some embodiments, specific counts for each movement can be determined using wireless detection in combination with vehicle detectors, even where finding movement percentages is performed using just the wireless detection. Using the vehicle detector data can further enhance the quality of the data gathered by the wireless system”), (The examiner notes that known vehicles detecting system can only detect movable bodies within a certain distance from the vehicle so if a movable body is outside the detection distance, the system will no longer detect that moveable body, thus that data will not be included as part of the detection process. Parker below also teaches this limitation. Therefore it would be inherent to remove movement data that is no longer detected).

Regarding claim 3, Buckel discloses the movable body monitoring apparatus according to claim 1, wherein the acquiring unit is configured to acquire, together with movement data on the support movable body, the movement data on the non-support movable body travelling ahead of the host vehicle (See at least ¶ 19, “FIG. 1 depicts a simplified block diagram of a wireless device 100 such as an onboard equipment system in accordance with disclosed embodiments. In this diagram, processor 104 is connected between audio system 102 and transceiver 106, such that the processor 104 processes audio signals to and from audio system 102, and can transmit corresponding signals using transceiver 106 and antenna 108. In particular, processor 104, transceiver 106, and antenna 108 can be implemented using a Bluetooth®-compliant or other wireless device,”), (The examiner notes that the use of video, cameras, radars, etc., to detect pedestrians or other vehicle incapable of transmitting movement data is conventional and well known in the art), (The examiner notes that the acquiring unit is equivalent to the system of fig 1 where the processor 104 acts as the ECU).

Regarding claim 4, Buckel discloses the movable body monitoring apparatus according to claim 2, wherein the acquiring unit is configured to acquire, together with movement data on the support movable body, the movement data on the non-support movable body travelling ahead of the host vehicle (See at least ¶ 19, “FIG. 1 depicts a simplified block diagram of a wireless device 100 such as an onboard equipment system in accordance with disclosed embodiments. In this diagram, processor 104 is connected between audio system 102 and transceiver 106, such that the processor 104 processes audio signals to and from audio system 102, and can transmit corresponding signals using transceiver 106 and antenna 108. In particular, processor 104, transceiver 106, and antenna 108 can be implemented using a Bluetooth®-compliant or other wireless device,”), (The examiner notes that the use of video, cameras, radars, etc., to detect pedestrians or other vehicle incapable of transmitting movement data is conventional and well known in the art), (The examiner notes that the acquiring unit is equivalent to the system of fig 1 where the processor 104 acts as the ECU).

Regarding claim 5, Buckel discloses a movable body monitoring apparatus configured to receive movement data related to movements of a movable body (See at least ¶ 4, “Various disclosed embodiments include methods, systems, and devices for monitoring roadway traffic”), the movable body monitoring apparatus comprising: 
a transmitter configured to transmit movement data on a non-support movable body travelling ahead of a host vehicle and incapable of transmitting and receiving the movement data (See at least ¶ 19, “FIG. 1 depicts a simplified block diagram of a wireless device 100 such as an onboard equipment system in accordance with disclosed embodiments. In this diagram, processor 104 is connected between audio system 102 and transceiver 106, such that the processor 104 processes audio signals to and from audio system 102, and can transmit corresponding signals using transceiver 106 and antenna 108. In particular, processor 104, transceiver 106, and antenna 108 can be implemented using a Bluetooth®-compliant or other wireless device,”), (The examiner notes that the use of video, cameras, radars, etc., to detect pedestrians or other vehicle incapable of transmitting movement data is conventional and well known in the art ), (The examiner notes that the acquiring unit is equivalent to the system of fig 1 where the processor 104 acts as the ECU);
a receiver configured to receive, from another movable body having received the movement data on the non-support movable body, detection data indicating that passing of a movable body has been detected (See at least ¶ 14, “Other vehicle data can be collected using vehicle detectors such as loop detectors, radar, video detectors, etc. to detect and collect information about vehicles in real-time”), (The examiner notes that the use of video, cameras, radars, etc., to detect pedestrians or other vehicle incapable of transmitting movement data is conventional and well known in the art ); 
a detector configured to detect another movable body travelling ahead of the host vehicle (See at least ¶ 4, “The method includes detecting at least one vehicle by the control system using a vehicle detection device and associating the response data with the detected vehicle”); and 
Buckel fails to explicitly disclose a determining unit configured to compare the received detection data with detection data by the detector, and determine whether the other movable body the passing of which has been detected is the non-support movable body, wherein the transmitter is configured to transmit a determination result as to whether the other movable body the passing of which has been detected is the non-support movable body.
However, Park teaches a determining unit configured to compare the received detection data with detection data by the detector, and determine whether the other movable body the passing of which has been detected is the non-support movable body (See at least ¶ 169, “the object verification unit 536 may compare the detected object with objects stored in the memory 130 to verify the detected object”), (See at least ¶ 13, “the controller is configured to identify a type of the moving object”), wherein the transmitter is configured to transmit a determination result as to whether the other movable body the passing of which has been detected is the non-support movable body (See at least ¶ 119, “The controller 170 may control the overall operation of each unit inside the vehicle surround monitoring device 100. The controller 170 may be referred to as an Electronic Control Unit (ECU).”), (See at least ¶ 196, “the vehicle surround monitoring device 100 may determine at least one of the type and motion characteristics of each moving object”), (See at least fig 1,  item 110, ¶ 65, “The communication unit 110 may include one or more modules to enable the wireless communication between the vehicle surround monitoring device 100 and an external appliance…the communication unit 110 may include one or more modules to connect the vehicle surround monitoring device 100 to one or more networks”), (The determining unit is equivalent to the object verification unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable body monitoring apparatus of Buckel and include a determining unit configured to compare the received detection data with detection data by the detector, and determine whether the other movable body the passing of which has been detected is the non-support movable body, wherein the transmitter is configured to transmit a determination result as to whether the other movable body the passing of which has been detected is the non-support movable body as taught by Park because it would allow the system to exchange or share information with, for example, another vehicle, a mobile terminal, or some infrastructure, which is present on the road on which the vehicle surround monitoring device is driving, via vehicle to everything (V2X) communication (Park ¶ 347).

Regarding claim 6, Buckel discloses the movable body monitoring apparatus according to claim 5.
Buckel fails to explicitly disclose wherein the determining unit is configured to compare a plurality of features and attributions related to the movable body included in the detection data.
However, Park teaches wherein the determining unit is configured to compare a plurality of features and attributions related to the movable body included in the detection data (See at least ¶ 169, “the object verification unit 536 may compare the detected object with objects stored in the memory 130 to verify the detected object”), (See at least ¶ 13, “the controller is configured to identify a type of the moving object”), (See at least ¶ 196, “the vehicle surround monitoring device 100 may determine at least one of the type and motion characteristics of each moving object. Simultaneously, the controller 170 of the vehicle surround monitoring device 100 may determine the location of the moving object and the distance”), (The determining unit is equivalent to the object verification unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable body monitoring apparatus of Buckel and include wherein the determining unit is configured to compare a plurality of features and attributions related to the movable body included in the detection data as taught by Park because it would allow the system to exchange or share information with, for example, another vehicle, a mobile terminal, or some infrastructure, which is present on the road on which the vehicle surround monitoring device is driving, via vehicle to everything (V2X) communication (Park ¶ 347).

Regarding claim 7, Buckel discloses the movable body monitoring apparatus according to claim 5, further comprising: a memory configured to store the determination result by the determining unit (See at least ¶ 20, “The processor 104, and other components, can be connected to read and write to a storage such as volatile and non-volatile memory, magnetic, optical, or solid-state media, or other storage devices”), wherein the transmitter is configured to transmit the determination result stored in the memory (See at least ¶ 19, “FIG. 1 depicts a simplified block diagram of a wireless device 100 such as an onboard equipment system in accordance with disclosed embodiments. In this diagram, processor 104 is connected between audio system 102 and transceiver 106, such that the processor 104 processes audio signals to and from audio system 102, and can transmit corresponding signals using transceiver 106 and antenna 108. In particular, processor 104, transceiver 106, and antenna 108 can be implemented using a Bluetooth®-compliant or other wireless device,”).

Regarding claim 8, Buckel discloses the movable body monitoring apparatus according to claim 6, further comprising: a memory configured to store the determination result by the determining unit (See at least ¶ 20, “The processor 104, and other components, can be connected to read and write to a storage such as volatile and non-volatile memory, magnetic, optical, or solid-state media, or other storage devices”), wherein the transmitter is configured to transmit the determination result stored in the memory (See at least ¶ 19, “FIG. 1 depicts a simplified block diagram of a wireless device 100 such as an onboard equipment system in accordance with disclosed embodiments. In this diagram, processor 104 is connected between audio system 102 and transceiver 106, such that the processor 104 processes audio signals to and from audio system 102, and can transmit corresponding signals using transceiver 106 and antenna 108. In particular, processor 104, transceiver 106, and antenna 108 can be implemented using a Bluetooth®-compliant or other wireless device,”).

Regarding claim 9, Buckel discloses the movable body monitoring apparatus according to claim 1.
Buckel fails to explicitly disclose a display configured to display the other movable bodies, wherein the display is configured to switch a display form in which the display displays the non-support movable body the passing of which has been detected, between before and after the detection of the passing.
(See at least ¶ 220, “the controller 170 may reduce the scale of the map displayed on the display unit 141 in the top-view mode as the congestion around the vehicle surround monitoring device 100 is higher, i.e. as the total number of objects in the vicinity of the vehicle surround monitoring device 100 is greater…in the top-view mode as the congestion around the vehicle surround monitoring device 100 is lower, i.e. as the total number of objects in the vicinity of the vehicle surround monitoring device”), (See at least ¶ 265, “the vehicle surround monitoring device 100 displays an image 1410 indicating a dangerous area for the other vehicle 1401 and an image 1420 indicating the predicted route of the vehicle surround monitoring device 100 in an augmented reality mode.”), (See at least ¶ 299, “The vehicle surround monitoring device 100 may change the map to be displayed on the display unit 141, either in real time or periodically, based on variation in at least one of the motion characteristics of the moving object and the motion characteristics of the vehicle surround monitoring device 100”), (The examiner notes that detection of before and after of a passing object is equivalent to displaying in augmented reality where real world objects move around the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable body monitoring apparatus of Buckel and include a display configured to display the other movable bodies, wherein the display is configured to switch a display form in which the display displays the non-support movable body the passing of which has been detected, between before and after the detection of 

Regarding claim 10, Buckel discloses the movable body monitoring apparatus according to claim 2.
Buckel fails to explicitly disclose a display configured to display the other movable bodies, wherein the display is configured to switch a display form in which the display displays the non-support movable body the passing of which has been detected, between before and after the detection of the passing.
However, Park teaches a display configured to display the other movable bodies, wherein the display is configured to switch a display form in which the display displays the non-support movable body the passing of which has been detected, between before and after the detection of the passing (See at least ¶ 220, “the controller 170 may reduce the scale of the map displayed on the display unit 141 in the top-view mode as the congestion around the vehicle surround monitoring device 100 is higher, i.e. as the total number of objects in the vicinity of the vehicle surround monitoring device 100 is greater…in the top-view mode as the congestion around the vehicle surround monitoring device 100 is lower, i.e. as the total number of objects in the vicinity of the vehicle surround monitoring device”), (See at least ¶ 265, “the vehicle surround monitoring device 100 displays an image 1410 indicating a dangerous area for the other vehicle 1401 and an image 1420 indicating the predicted route of the vehicle surround monitoring device 100 in an augmented reality mode.”), (See at least ¶ 299, “The vehicle surround monitoring device 100 may change the map to be displayed on the display unit 141, either in real time or periodically, based on variation in at least one of the motion characteristics of the moving object and the motion characteristics of the vehicle surround monitoring device 100”), (The examiner notes that detection of before and after of a passing object is equivalent to displaying in augmented reality where real world objects move around the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable body monitoring apparatus of Buckel and include a display configured to display the other movable bodies, wherein the display is configured to switch a display form in which the display displays the non-support movable body the passing of which has been detected, between before and after the detection of the passing as taught by Park because it would allow the system to exchange or share information with, for example, another vehicle, a mobile terminal, or some infrastructure, which is present on the road on which the vehicle surround monitoring device is driving, via vehicle to everything (V2X) communication (Park ¶ 347).

Regarding claim 11, Buckel discloses a vehicle control system comprising: the movable body monitoring apparatus according to claim 1 (See at least ¶ 4, “Various disclosed embodiments include methods, systems, and devices for monitoring roadway traffic”).
Buckel fails to explicitly disclose a vehicle control apparatus configured to control a vehicle on a basis of monitoring by the movable body monitoring apparatus.
However, Park teaches a vehicle control apparatus configured to control a vehicle on a basis of monitoring by the movable body monitoring apparatus (See at least ¶ 223, “the vehicle surround monitoring device 100 may execute at least one of a plurality of predetermined functions based on the sub area that overlaps the predicted route of the vehicle surround monitoring device 100. For example, the predetermined functions may include at least one of (i) output of a visual or auditory warning to the driver of the vehicle surround monitoring device 100, (ii) control of the speed-reduction apparatus of the vehicle surround monitoring device 100, (iii) control of the steering apparatus of the vehicle surround monitoring device 100, and (iv) control of the lighting apparatus of the vehicle surround monitoring device 100”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable body monitoring apparatus of Buckel and include a vehicle control apparatus configured to control a vehicle on a basis of monitoring by the movable body monitoring apparatus as taught by Park because it would allow the system to control the steering motor to generate appropriate steering force based on, for example, the sensing signals output from the sensing unit or control signals provided by the controller even in the state in which the driver operates the steering wheel (Park ¶ 104).

Regarding claim 12, Buckel discloses a vehicle control system comprising: the movable body monitoring apparatus according to claim 2 (See at least ¶ 4, “Various disclosed embodiments include methods, systems, and devices for monitoring roadway traffic”).
Buckel fails to explicitly disclose a vehicle control apparatus configured to control a vehicle on a basis of monitoring by the movable body monitoring apparatus.
However, Park teaches a vehicle control apparatus configured to control a vehicle on a basis of monitoring by the movable body monitoring apparatus (See at least ¶ 223, “the vehicle surround monitoring device 100 may execute at least one of a plurality of predetermined functions based on the sub area that overlaps the predicted route of the vehicle surround monitoring device 100. For example, the predetermined functions may include at least one of (i) output of a visual or auditory warning to the driver of the vehicle surround monitoring device 100, (ii) control of the speed-reduction apparatus of the vehicle surround monitoring device 100, (iii) control of the steering apparatus of the vehicle surround monitoring device 100, and (iv) control of the lighting apparatus of the vehicle surround monitoring device 100”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable body monitoring apparatus of Buckel and include a vehicle control apparatus configured to control a vehicle on a basis of monitoring by the movable body monitoring apparatus as taught by Park because it would allow the system to control the steering motor to generate appropriate steering force based on, for example, the sensing signals output from the sensing unit or control signals provided by the controller even in the state in which the driver operates the steering wheel (Park ¶ 104).

Regarding claim 13, Buckel discloses a traffic system comprising: the movable body monitoring apparatus according to claim 1 (See at least ¶ 4, “Various disclosed embodiments include methods, systems, and devices for monitoring roadway traffic”); and a server apparatus configured to transmit and receive the movement data related to the movements of the movable bodies to and from the movable body monitoring apparatus (See at least ¶ 44, “Control system 310 can be, for example, one or more server data processing systems having processors,
memories, and storage, and is configured to perform actions as described herein”).

Regarding claim 14, Buckel discloses a traffic system comprising: the movable body monitoring apparatus according to claim 2 (See at least ¶ 4, “Various disclosed embodiments include methods, systems, and devices for monitoring roadway traffic”); and a server apparatus configured to transmit and receive the movement data related to the movements of the movable bodies to and from the movable body monitoring apparatus (See at least ¶ 44, “Control system 310 can be, for example, one or more server data processing systems having processors,
memories, and storage, and is configured to perform actions as described herein”).

Regarding claim 15, Buckel discloses a movable body monitoring apparatus configured to receive movement data related to movements of a movable body (See at least ¶ 4, “Various disclosed embodiments include methods, systems, and devices for monitoring roadway traffic”), the movable body monitoring apparatus comprising circuitry configured to 
acquire movement data on a non-support movable body incapable of transmitting and receiving movement data to and from a host vehicle (See at least ¶ 19, “FIG. 1 depicts a simplified block diagram of a wireless device 100 such as an onboard equipment system in accordance with disclosed embodiments. In this diagram, processor 104 is connected between audio system 102 and transceiver 106, such that the processor 104 processes audio signals to and from audio system 102, and can transmit corresponding signals using transceiver 106 and antenna 108. In particular, processor 104, transceiver 106, and antenna 108 can be implemented using a Bluetooth®-compliant or other wireless device,”), (The examiner notes that the use of video, cameras, radars, etc., to detect pedestrians or other vehicle incapable of transmitting movement data is conventional and well known in the art ), (The examiner notes that the acquiring unit is equivalent to the system of fig 1 where the processor 104 acts as the ECU), from a support movable body capable of transmitting and receiving the movement data to and from the host vehicle (See at least ¶ 14, “Other vehicle data can be collected using vehicle detectors such as loop detectors, radar, video detectors, etc. to detect and collect information about vehicles in real-time”), (The examiner notes that the use of video, cameras, radars, etc., to detect pedestrians or other vehicle incapable of transmitting movement data is conventional and well known in the art ); 
store and record therein the acquired movement data (See at least ¶ 20, “The processor 104, and other components, can be connected to read and write to a storage such as volatile and non-volatile memory, magnetic, optical, or solid-state media, or other storage devices”); 
detect passing of a movable body from the host vehicle (See at least ¶ 4, “The method includes detecting at least one vehicle by the control system using a vehicle detection device and associating the response data with the detected vehicle”); and 
wherein the circuitry is configured to, when it is determined that the non-support movable body the movement data on which has been recorded has passed by on a basis of detection data by the detection, invalidate or delete the movement data on the non-support movable body on a movable-body by movable-body basis (See at least ¶ 54, “Associating this data with vehicle detection data enables the system to discard pedestrians and parked/stopped vehicles from the sample data”), (See at least ¶ 73, “Using techniques as described herein, OBE data can be excluded in order to compile data related to non-vehicle travel and movement, such as the number or percentage of pedestrians that cross the intersection at specific points and in specific directions.  In some embodiments, percentage values of movements can be determined without vehicle detection devices, just using the Bluetooth® or other wireless data. Pedestrians can be removed from the sample because they move too slowly. Multiple devices on one vehicle could be ruled out by monitoring the signal strength profile over time of each device on-board and determining that they are just too close together to be on separate vehicles. Further, in some embodiments, specific counts for each movement can be determined using wireless detection in combination with vehicle detectors, even where finding movement percentages is performed using just the wireless detection. Using the vehicle detector data can further enhance the quality of the data gathered by the wireless system”), (The examiner notes that known vehicles detecting system can only detect movable bodies within a certain distance from the vehicle so if a movable body is outside the detection distance, the system will no longer detect that moveable body, thus that data will not be included as part of the detection process. Parker below also teaches this limitation. Therefore it would be inherent to remove movement data that is no longer detected).
Buckel fails to explicitly disclose manage the recorded movement data on the non-support movable body.
However, Park teaches manage the recorded movement data on the non-support movable body (See at least ¶ 119, “The controller 170 may control the overall operation of each unit inside the vehicle surround monitoring device 100. The controller 170 may be referred to as an Electronic Control Unit (ECU).”), (See at least ¶ 194, “the vehicle surround monitoring device 100 may detect moving objects in the vicinity of the vehicle surround monitoring device 100. Here, the expression "the moving objects in the vicinity of the vehicle surround monitoring device 100" may mean moving objects located within a predetermined distance from the vehicle surround monitoring device”), (See at least fig 1,  item 110, ¶ 65, “The communication unit 110 may include one or more modules to enable the wireless communication between the vehicle surround monitoring device 100 and an external appliance…the communication unit 110 may include one or more modules to connect the vehicle surround monitoring device 100 to one or more networks”), (The non-support managing unit is equivalent to the communication unit in the ECU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable body monitoring apparatus of Buckel and include manage the recorded movement data on the non-support movable body as taught by Park because it would allow the system to exchange or share information with, for example, another vehicle, a mobile terminal, or some infrastructure, which is present on the road on which the vehicle surround monitoring device is driving, via vehicle to everything (V2X) communication (Park ¶ 347).

Regarding claim 16, Buckel discloses a movable body monitoring apparatus configured to receive movement data related to movements of a movable body (See at least ¶ 4, “Various disclosed embodiments include methods, systems, and devices for monitoring roadway traffic”), the movable body monitoring apparatus comprising circuitry configured to 
transmit movement data on a non-support movable body travelling ahead of a host vehicle and incapable of transmitting and receiving the movement data (See at least ¶ 19, “FIG. 1 depicts a simplified block diagram of a wireless device 100 such as an onboard equipment system in accordance with disclosed embodiments. In this diagram, processor 104 is connected between audio system 102 and transceiver 106, such that the processor 104 processes audio signals to and from audio system 102, and can transmit corresponding signals using transceiver 106 and antenna 108. In particular, processor 104, transceiver 106, and antenna 108 can be implemented using a Bluetooth®-compliant or other wireless device,”), (The examiner notes that the use of video, cameras, radars, etc., to detect pedestrians or other vehicle incapable of transmitting movement data is conventional and well known in the art ), (The examiner notes that the acquiring unit is equivalent to the system of fig 1 where the processor 104 acts as the ECU);
receive, from another movable body having received the movement data on the non-support movable body (See at least ¶ 14, “Other vehicle data can be collected using vehicle detectors such as loop detectors, radar, video detectors, etc. to detect and collect information about vehicles in real-time”), (The examiner notes that the use of video, cameras, radars, etc., to detect pedestrians or other vehicle incapable of transmitting movement data is conventional and well known in the art ); 
detection data indicating that passing of a movable body has been detected, detect another movable body travelling ahead of the host vehicle (See at least ¶ 4, “The method includes detecting at least one vehicle by the control system using a vehicle detection device and associating the response data with the detected vehicle”); and 
Buckel fails to explicitly disclose compare the received detection data with detection data and determine whether the other movable body the passing of which has been detected is the non-support movable body, wherein the circuitry is configured to transmit a determination result as to whether the other movable body the passing of which has been detected is the non-support movable body.
However, Park teaches compare the received detection data with detection data and determine whether the other movable body the passing of which has been detected is the non-support movable body (See at least ¶ 169, “the object verification unit 536 may compare the detected object with objects stored in the memory 130 to verify the detected object”), (See at least ¶ 13, “the controller is configured to identify a type of the moving object”), wherein the circuitry is configured to transmit a determination result as to whether the other movable body the passing of which has been detected is the non-support movable body (See at least ¶ 119, “The controller 170 may control the overall operation of each unit inside the vehicle surround monitoring device 100. The controller 170 may be referred to as an Electronic Control Unit (ECU).”), (See at least ¶ 196, “the vehicle surround monitoring device 100 may determine at least one of the type and motion characteristics of each moving object”), (See at least fig 1,  item 110, ¶ 65, “The communication unit 110 may include one or more modules to enable the wireless communication between the vehicle surround monitoring device 100 and an external appliance…the communication unit 110 may include one or more modules to connect the vehicle surround monitoring device 100 to one or more networks”), (The determining unit is equivalent to the object verification unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable body monitoring apparatus of Buckel and include compare the received detection data with detection data and determine whether the other movable body the passing of which has been detected is the non-support movable body, wherein the circuitry is configured to transmit a determination result as to whether the other movable body the passing of which has been detected is the non-support movable body as taught by Park because it would allow the system to exchange or share information with, for example, another vehicle, a mobile terminal, or some infrastructure, which is present on the road on which the vehicle surround monitoring device is driving, via vehicle to everything (V2X) communication (Park ¶ 347).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665